Hocker, J.,
dissenting. — I can not concur in the opinion of the majority of the court in this case sustaining the decree below holding that there is no equity in the bill. In 1 Spelling on Injunctions and other Extraordinary Remedies, sec. 609, p. 504, it is said: “The general rule governing the jurisdiction in equity against public officers' is that equity will interpose in behalf of individuals to restrain all illegal and unauthorized acts by them under color and claim of official authority which tend to impair public rights or will result in irreparable or serious injury to private citizens, or when preventive relief is necessary to prevent a multiplicity of suits.” See, also, Ibid,., sec. 614; High on Injunctions (3rd ed.) sec. 1308 et seq; Union Pacific Railroad Company v. Hall, 91 U. S. 343, text 355; Lanier v. Padgett, 18 Fla. 842; Blanton, Com’r., v. Southern Fertilizing Company, 77 Va. 335. I have not discovered a case where the foregoing general principle has been applied to such a case as the one at bar, but I know of no good reason why it should not be.
The question whether a court of equity could enjoin the illegal removal of a court house on a bill filed by private citizens and tax payers is one upon which there is conflict of authority, but our court adopted the view that such a power should be exercised, and such tax payers and citizens were proper parties to a bill for such a purpose in Lanier v. Padgett, 18 Fla. 842. For a general discussion of the conflicting views of the courts see 3 Pom. Eq. Jur. sec. 1345 and note 3; Craft v. Commissioners Jackson Co., 5 *335Kan. 518; Board of Commissioners of Clay County v. Markle, 46 Ind. 96; Rice v. Smith, 9 Iowa 570; Mayor and City Council of Baltimore v. Gill, 31 Md. 375, text 393.
. The bill in the instant case alleges amongst other things, in substance that complainants are tax payers and residents of the town of Plant City, in precinct No. 19, of Hills-borough county, and that the introduction of a saloon for the sale of liquors would necessitate the increase of taxation to maintain a police force sufficient to suppress the increased lawlessness, and thereby increase the taxes of complainants, and that the resulting moral and financial injury to complainants and the community would be irreparable. The general demurrer admits these allegations to be true. The right of complainants to sue is not questioned by any special ground of demurrer. Furthermore, the bill alleges in substance that in a previous case the Circuit Court of Hillsborough county was induced by a fraud practiced upon it, which is set out in the bill, to hold that the election under which complainants claim their precinct to be a “dry” one, was an invalid election, and that this ruling of the Circuit Court would govern the actions of the county commissioners in the instant case. This is also admitted by the demurrer.
To hold that citizens may enjoin the county commissioners from illegally removing a county site which may involve the former .in a little additional expense and trouble, and that they may not enjoin the same commissioners from doing an act tending to a violation of the prohibition laws, thereby involving the citizens in unnecessary and illegal burdens, both financial and moral, would be a logical absurdity. It is no answer to say that the permit of the county commissioners does not authorize the sale of liquor; that the party must go further, pay his money and get a license; because when the permit is granted by the county commissioners, whose sole duty it is to determine whether it should be granted, it is not by law the duty of the officer who receives the money and grants the license to pass upon the *336propriety of the act of the county commissioners. He will naturally grant the license and consummate the illegal act, and, as appears from the record of this case, a license has been granted since the filing of the bill for liquor selling in this very precinct and town. I have no doubt that this is always the result.
The only ground upon which prohibition laws can be sustained is that the business of selling intoxicating liquors is essentially and necessarily injurious to the public. As an abstract question there may be a difference of opinion upon this proposition, but when, under such a constitution as ours, the people of a county or precinct have voted to put prohibition in operation they have committed the county or precinct so voting to this view. 1 Tiedman on State and Federal Control of Persons and Property, section 125. It is because liquor selling is recognized as in itself an evil, entailing more or less injury to society, increasing pauperism and crime, requiring additional police supervision, that high license or prohibition is justifiable and constitutional. Ibid., section 119; State ex rel. Arpen v. Brown, 19 Fla. 561, text 601; Cooley on Const. Limitations (7th ed.) 849.
It seems to me clear that when the people of a county or precinct have voted into operation the prohibition feature of our constitution, they have important rights involved in the proper enforcement of the prohibition law; among others, the rights that their community shall not be burdened with the crime and pauperism which follow liquor selling, and that they shall not be saddled with the additional expense which additional police supervision involves. These and other rights are, to my mind, patently stated, and patently involved in the instant case. The question whether the acts complained of would be a nuisance, or tend to create one, is not raised in the bill. The word “nuisance” does not occur in it either in the allegations or prayer.
It is my opinion that the citizens of -the precinct in question have a right to enjoin the illegal action of the county commissioners tending to a violation of the prohibí*337tion law in their precinct and thereby to the impairment of a constitutional right, and to the infliction of the wrongs and burdens alleged in the bill, and admitted by the demurrer. The fact that the seller may be indicted and convicted for illegal selling is no reason why an injunction should not be granted. The remedy by indictment is not a complete and adequate one, as every one knows who is acquainted with the conditions as they exist. That it is a complete and adequate one is a mere theory, especially so in a case like the one under consideration.
If the bill be defective because it does not allege that the suit is brought on behalf of complainants, and all citi[zens and taxpayers of the precinct, it was a defect which was amendable, and was not a sufficient ground for holding that it was without equity. In the case of Jacoby v. Shomaker, 26 Fla. 502, 7 South. Rep. 855, the allegations as to the parties are similar to those of the bill under investigation. This court evidently did not regard the bill in the Jacoby-Shomaker case as defective, or if defective, as being so defective as to give the court below no jurisdiction. If the bill in the case at bar had been demurred to because of this fact, and the demurrer had been sustained, the bill might have been amended. Price v. Stratton, 45 Fla. 535, 33 South. Rep. 644.
I am of opinion that the bill is not obnoxious to a ‘general demurrer for want of equity.
Relief by injunction .should not be controlled by arbitrary and technical rules, but the application for its exercise is addressed to the conscience and sound discretion of the court. Robins v. Latham, 134 Mo. 466, 36 S. W. Rep. 33; Hamilton v. Whitridge, 11 Md. 128, S. C. 69 Am. Dec. 184.